ORDER
PER CURIAM:
K.D.H. and P.J.H. appeal the judgment of the Jackson County Circuit Court ter*173minating their parental rights over A.L.E.H. and approving the adoption of A.L.E.H. by K.L.K. They present nine points on appeal. Seven of those points claim the circuit court erred in terminating their parental rights pursuant to each statutory ground cited by the court. An eighth point claims that the mother’s consent was required pursuant to Chapter 453. A ninth point claims the circuit court erred in denying deposition costs. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).